Order entered August 7, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01005-CV

                     IN RE BILLY SHANNON MCKINNEY, Relator

                Original Proceeding from the 422nd Judicial District Court
                                 Kaufman County, Texas
                            Trial Court Cause No. 24008-422

                                          ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We DENY as unnecessary relator’s motion for leave to file his petition for writ of

mandamus. We DENY as moot relator’s motion for leave to file one copy of his pleadings,

although we have considered the petition without the filing of the required number of copies.

We ORDER relator to bear the costs of this original proceeding.


                                                    /s/   JIM MOSELEY
                                                          JUSTICE